DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 11/10/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano Takuma (JP 2017205954).
Nakano Takuma disclose the following claimed limitations:
* Re clm 1, a liquid ejecting apparatus (Abst., figs 1-35); 
* a liquid ejector/liquid discharge head, 56/ that ejects a liquid from a nozzle/480/(see description of maintenance part, figs 3-16);
* a wiping mechanism/160, 170/ that wipes a nozzle surface on which a plurality of nozzles is disposed, with a wiping member configured to absorb the liquid (see description of maintenance part, figs 3-16);
* a wiping-liquid supply mechanism/212/ that supplies a wiping liquid to the wiping member (see description of maintenance part, figs 3-16);

* wet-wiping of wiping the nozzle surface in a state where the wiping member has absorbed the wiping liquid is performed, and (see description of maintenance part, figs 3-35);
* a supply amount of the wiping liquid when the wiping member wipes the nozzle surface is variable (see description of maintenance part, measurement of absorption liquid web conditions, structure of wiping unit, figs 3-35).

* Re clm 2, a controller/300, 310/ that changes the supply amount of the wiping liquid when the wiping member wipes the nozzle surface, based on a status of the liquid ejecting apparatus (see description of maintenance part, measurement of absorption liquid web conditions, structure of wiping unit, figs 3-35).

* Re clm 3, a detector configured to perform a detection to estimate an ejection state of the liquid from the nozzle, wherein the controller changes the supply amount of the wiping liquid when the wiping member wipes the nozzle surface, based on the ejection state estimated from a detection result detected by the detector/sensor/ (see description of maintenance part, measurement of absorption liquid web conditions, structure of wiping unit, figs 3-35).

* Re clm 4, wherein the wiping-liquid supply mechanism supplies the wiping liquid contained in a wiping liquid container coupled to the wiping-liquid supply mechanism, to the wiping member, and the controller changes the supply amount of the wiping liquid when the 

	* Re clm 5, an operation portion that is operated to change the supply amount of the wiping liquid (see description of maintenance part, measurement of absorption liquid web conditions, structure of wiping unit, figs 3-35).

* Re clm 6, a maintenance method of a liquid ejecting apparatus including a liquid ejector that performs recording processing on a recording medium by ejecting a liquid from a nozzle, a wiping mechanism that wipes a nozzle surface on which a plurality of nozzles is disposed, with a wiping member that absorbs the liquid, a wiping-liquid supply mechanism that supplies a wiping liquid to the wiping member, and a relatively-moving mechanism that moves the liquid ejector and the wiping member relative to each other when the wiping member wipes the nozzle surface, the method (see description of maintenance part, figs 3-16);
* performing wet-wiping of wiping the nozzle surface in a state where the wiping member has absorbed the wiping liquid and changing a supply amount of the wiping liquid when the wet-wiping is performed, based on a status of the liquid ejecting apparatus (see description of maintenance part, measurement of absorption liquid web conditions, structure of wiping unit, figs 3-35).
* Re clm 7, wherein the supply amount of the wiping liquid in a case where the wet-wiping is performed when the liquid is not ejected from the nozzle in the recording processing is set to be smaller than the supply amount of the wiping liquid in a case where the wet-wiping is 

* Re clm 8, wherein the liquid ejecting apparatus further includes a detector that performs a detection to estimate an ejection state of the liquid from the nozzle, and the supply amount of the wiping liquid when the wiping member wipes the nozzle surface is changed based on the ejection state estimated from a detection result detected by the detector (see description of maintenance part, measurement of absorption liquid web conditions, structure of wiping unit, figs 3-35).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claim 9 is the inclusion of a method steps of a of a liquid ejecting apparatus that includes wherein when, regarding nozzles supposed to have an abnormal ejection state estimated from a detection result detected by the detector after the wiping member wipes the nozzle surface, the number of the nozzles on a wiping end side is greater than the number of the nozzles on a wiping start side, performed is at least one of a change of the supply amount of the wiping liquid when the wiping member wipes the nozzle surface to be greater than the supply amount before the detection is performed and a change of a relative movement speed between the liquid ejector and the wiping member to be slower than the relative movement speed before the detection is performed. It is these steps found in the claim, as they 
The primary reason for allowance of claims 10-11 is the inclusion of a method steps of a of a liquid ejecting apparatus that includes wherein the wiping-liquid supply mechanism supplies the wiping liquid contained in a wiping liquid container coupled to the wiping-liquid supply mechanism, to the wiping member, and the supply amount of the wiping liquid in a case where the wet-wiping is performed when a contained amount of the wiping liquid contained in the wiping liquid container is smaller than a setting value is set to be smaller than the supply amount of the wiping liquid in a case where the wet-wiping is performed when the contained amount of the wiping liquid contained in the wiping liquid container is equal to or greater than the setting value. It is these steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/
Primary Examiner, Art Unit 2853